Grant, J.
Plaintiff’s testator was the administrator of the estate of Henry Loomis, deceased, whose sole heir was the defendant, Charles H. Loomis. At the time of Henry Loomis’ death the defendant was a minor, and his mother was appointed his guardian. It appears that Mr. Armstrong failed to render an account of his trusteeship to the probate court. After Charles became of age, he presented a petition to that court asking for an accounting. A long-litigation followed, which finally resulted in establishing Mr. Armstrong’s claim against the estate for $1,155,63. Loomis v. Armstrong, 63 Mich. 355. This decision was rendered in 1886. It does not appear that Mr. Armstrong took any further steps to enforce this claim. He died January 31, 1890. The present suit was commenced April 9, 1892. Meanwhile, at various times, the defendant, after he became of age, and before the final judgment in Loomis v. Armstrong, sold the lands which belonged to his father’s estate, and conveyed the same by warranty deeds. Plaintiff now seeks to recover from him, in an action of assumpsit, the amount of the adjudicated claim against this estate, on the ground that she has ratified such sales, and that the defendant has money in his hands which equitably belongs to her. She claims that, at the time this judgment was rendered, there were no assets of the estate of Henry Loomis in the hands or under the control of her testator out of which such judgment could be paid, but that the defendant, as the sole heir at law, was in exclusive possession and control of all the personal and real estate of said Henry. Loomis, and withheld the same from the payment of said judgment, and that he is still in the exclusive possession thereof, and still withholds' it from the payment of said judgment.
*581Chapter 229, How. Stat., provides the only methods by which claims against the estates of deceased persons, and the expenses of administration, can be allowed and collected. If the personal estate is insufficient for those' purposes, then the real estate may be sold, under the decree of the probate court. There is no law in this State for pursuing the estate in the hands of heirs or distributees. Showers v. Robinson, 43 Mich. 508. Purchasers of land from heirs before the estate is closed take it'subject to the debts and expenses of administration. Hill v. Mitchell, 40 Mich. 389; Burns v. Berry, 42 Id. 176; Winegar v. Newland, 44 Id. 367. The heirs and legatees sell and convey subject to the rights of creditors and administrators. They cannot, therefore, be held liable to refund the moneys which they have so received. Their purchasers assume all the risk, and the property in which they have purchased an interest is alone liable for-such debts and expenses.
Judgment for the defendant was correct, apd is affirmed.
Hooker, C. J., McGrath and Long, JJ., concurred. Montgomery, J., did not sit.